This is an appeal by the plaintiff from a judgment denying plaintiff's application for a writ of quo warranto, and declaring the territory described in plaintiff's complaint legally annexed to the City of South Gate.
[1] The proceedings had were regular upon their face. It appears from the evidence and from the plat introduced that, if there was anything that separated any part of this territory annexed, which was inhabited, from any other part of the annexed territory or from the city itself, it was merely a right of way for the Los Angeles Flood Control, a watercourse, a line of railway, or a public highway. There is no contention, however, that the river beds, the right of way for the flood control, the public highway, or the line of railway was a separate parcel, but it affirmatively appears that such highway, such line of railway, such right of way for flood control purposes and the highway, in each instance, merely traversed the district annexed, and that not one of the rights of way was within itself a separate or an integral parcel of land, and that not one of such rights of way was merely a connecting strip or link to connect widely separated parcels of inhabited lands. That is, in each instance, so far as our record shows, they were only incidentally in the lands annexed by reason of the fact that they happened to be within the inhabited territory sought to be annexed.
The judgment is affirmed.
Conrey, P.J., and Houser, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on December 16, 1931, and an application by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on January 18, 1932. *Page 430